Citation Nr: 1121573	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-09 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.C.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1960 to June 1961.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision from the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing held at the RO before the undersigned in March 2011.  A transcript of the proceeding is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In statements and testimony, the Veteran indicated prior to entrance into service, he had severe headaches, and underwent surgery to sever a nerve in his head.  He contends that he is entitled to service connection because his preexisting headaches were severely aggravated when he struck his head on a howitzer in service.  No such injury is documented in service records, but the Veteran stated he was prevented from seeking treatment at the time by a sergeant. 

Private treatment records note that the Veteran underwent occipital neurectomy for headache relief in October 1957.  

The Veteran was diagnosed with occasional simple headaches and accompanying dizzy spells during a July 1960 entry examination.  Within two weeks, he was referred to mental health services with complaints of severe right hemicranial tension headaches.  He reported a long history of treatment at that time, and stated that many doctors had failed to cure him; a chiropractor had apparently been able to offer some relief.  The Veteran reported that his surgery had stopped the headaches for a year and a half, but they then returned with the same intensity and frequency.  He described a substantial impact on is functioning prior to service, and stated that since reporting for active duty, he had endured constant severe pain.  Doctors diagnosed a passive aggressive personality, and concluded that the headaches were psychosomatic.  Service treatment records reveal continued complaints of headaches; no head injury is noted at any time.

A Medical Board Proceeding dated in May 1961 diagnosed neuralgia of the right greater occipital nerve, probably a neuroma secondary to surgery, existed prior to enlistment (EPTE); and passive/aggressive reaction, EPTE.  The Medical Board made no determination regarding whether the conditions were aggravated in service.  On the history section, it was noted that the Veteran had right-sided headaches since 1956, and he had an occipital neurectomy in 1957 with some temporary benefit for 6 to 12 months but similar headaches returned.  The Medical Board also stated that the Veteran had a character disorder in using the headaches to gain his desired ends.  The Medical Board determined that the Veteran was medically unfit for further service.  

Medical records show diagnosis and treatment of headaches from separation from service to the present.  

A VA examination was conducted in May 2008.  The examiner stated that, even though the Veteran was seen numerous times in service for headaches, the service treatment records are silent as to a head injury.  The examiner stated that the Veteran's headaches were present prior to service and therefore, not caused by service.  

A letter from the Veteran's private physician, J.J.K., D.O., dated in March 2011, is of record.  Dr. K. stated that he is treating the Veteran for cluster headaches and the Veteran's preexisting cluster headaches were aggravated in service to the point of medical discharge.  He did not provide a rationale for his opinion or a description of how the headaches were aggravated.  He also did not address whether the aggravation was chronic in nature.

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A preexisting disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service).

VA properly determined that an examination and medical opinion were required to resolve the claim.  However, the May 2008 VA examiner considered only whether currently diagnosed headaches were caused by some disease or injury in service.  She did not address whether the pre-existing headaches were aggravated by service.  The examination report is therefore not adequate.  If VA undertakes to provide an examination, even if not required to do so, the examination must be adequate, or the Veteran informed as why one cannot or will not be provided.  Daves v. Nicholson, 21 Vet. App. 46, 52 (2007).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.)

1.  Schedule the Veteran for a VA neurology examination.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's preexisting headaches were permanently chronically aggravated beyond the natural progress of the condition during military service, or if in-service symptoms represent an acute and temporary exacerbation.  

The examiner must review the claim file, including a copy of this remand, in conjunction with the examination and must provide a written rationale for all opinions.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

